DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the wiring comprises a first region extending with a first width and a second region protruding from part of the first region only on one side in a plan view of the pixel portion, wherein an opening is not provided in the second region, and wherein the contact hole overlaps with the part of the first region in a plan view. The prior art does not disclose or suggest the liquid crystal display device of claim 6, in particular the limitations of the wiring comprises a first region extending with a first width and a second region protruding from part of the first region only on one side in the plan view of the pixel portion, wherein an opening is not provided in the second region, wherein the contact hole overlaps with the part of the first region in a plan view, and wherein the second region is a region protruded only toward one of the two adjacent scan lines that is far from the wiring. The prior art does not disclose or suggest the liquid crystal display device of claim 11, in particular the limitations of a wiring provided between the two adjacent scan lines and electrically connected to the common electrode through a contact hole in a plan view of the pixel portion, wherein the wiring is provided below the common electrode, wherein the pixel electrode comprises a region overlapping with a slit of the common electrode, wherein the wiring comprises a first region extending with a first width and a second region protruding from part of 
The closely related prior art, Lee et al. (US 20050243228) discloses (Figs. 3-10B) a liquid crystal display device comprising a pixel portion, comprising: a liquid crystal layer (section 0051); a pixel electrode (122) and a common electrode (124) provided below the liquid crystal layer; and a wiring (126) provided below the common electrode and electrically connected to the common electrode through a contact hole (146), wherein the pixel electrode comprises a region overlapping with a slit (portions between adjacent 124’s) of the common electrode.
However, the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of the wiring comprises a first region extending with a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871